Banke, Judge.
The appellants, William J. Gray and Ruth Gray, appeal the judgment of the trial court awarding the appellee, Finance America Corp. of Ga., the principal on a defaulted loan plus attorney fees and court costs.
1. The appellees’ motion to dismiss is denied.
2. The initial averment in Finance America’s complaint was that it "at all times referred to was, and is duly licensed and doing business under the Georgia Industrial Loan Act.” The Grays did not deny this claim in their answer. "Averments in a pleading to which a responsive pleading is required... are admitted when not denied in the responsive pleading.” Code Ann. § 81A-108 (d). Appellants are therefore barred from disputing the applicability of the Industrial Loan Act to this loan on appeal.
3. The trial judge did not make findings of fact or enter conclusions of law. "Judges of the superior court are required by Georgia Law (Ga. L. 1969, p. 645, as amended by Ga. L. 1970, p. 170) enacting a Code Section 81A-152 to 'find the facts specially and state separately its conclusions of law thereon ...’ in cases submitted for trial without a jury. 'Such action is mandatory and not discretionary. [Cits.]’ Reese v. Ideal Realty Co., 128 Ga. App. 684 (197 SE2d 829).” Southern Guaranty Ins. Co. v. Duncan, 129 Ga. App. 632, 634 (200 SE2d 483) (1973).
We, therefore, remand this case to the trial judge *254with direction that he vacate the judgment and prepare, or have prepared, appropriate findings of fact and conclusions of law and enter new judgment thereon. The losing party shall then be entitled to enter a new appeal. Donaldson v. Hopkins, 132 Ga. App. 713 (209 SE2d 131) (1974); Medical Personnel Pool v. Middlebrooks, 133 Ga. App. 148 (210 SE2d 372) (1974).
Submitted February 1, 1978
Decided March 10, 1978.
Edge & Edge, John D. Edge, for appellants.
Lucian Lamar Sneed, for appellee.

Appeal remanded with direction.


Deen, P. J., and Smith, J., concur.